UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 21, 2010 DEBT RESOLVE, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-33110 33-0889197 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 150 White Plains Road, Suite 108 Tarrytown, New York 10591-5521 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (914) 949-5500 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) CURRENT REPORT ON FORM 8-K DEBT RESOLVE, INC. December 21, 2010 Item 7.01. Regulation FD Disclosure. OnDecember21, 2010, the Companyreceived a valuation report from Rosen Seymour Shapss Martin & Company, independent certified public accountants and profitability consultants, with respect to the estimated fair value of the Company's amended and restated limited license agreement covering certain U.S. patents that form the basis of the Company’s DebtResolve® online bidding system for the resolution and settlement of consumer debt. The valuation report may be provided in the future to our shareholders or to prospective investors.A copy of the valuation report is furnished herewith as Exhibit99.1. The information in this Item 7.01 of this Form 8-K is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of that section. The information in this Item 7.01 of this Form 8-K also shall not be deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except to the extent that the Company specifically incorporates it by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Debt Resolve, Inc. Valuation Report of a Certain Amended and Restated Limited License Agreement with Respect to Certain U.S. Patents as of November 30, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: December 21, 2010 DEBT RESOLVE, INC. By: /s/ David M. Rainey David M. Rainey President and Chief Financial Officer 3
